Order entered April 21, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00311-CV

      IN THE INTEREST OF E.S., C.S., AND G.S., MINOR CHILDREN

                    On Appeal from the 354th District Court
                            Hunt County, Texas
                        Trial Court Cause No. 85,668

                                      ORDER

       At the request of court reporter Julie C. Vrooman, we extended the deadline

for filing the reporter’s record in this appeal to April 13, 2020. To date, however,

the reporter’s record has not been filed.

       Because this is an accelerated appeal in a parental termination case and the

record was first due March 16, 2020, we ORDER Ms. Vrooman to file the

reporter’s record no later than April 28, 2020. We caution Ms. Vrooman that

failure to comply may result in the Court taking such action as is necessary to

ensure compliance including ordering she not sit as a court reporter until the record

is filed.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Keli Aiken, Presiding Judge of the 354th Judicial District Court; Ms.

Vrooman; and, the parties.

                                          /s/   BILL WHITEHILL
                                                JUSTICE